Citation Nr: 0327109	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  00-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for carpal tunnel 
syndrome.

3.  Entitlement to service connection for a right hand 
disability.

4.  Entitlement to service connection for a right arm 
disability.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 until 
July 1986.

This case comes on appeal before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision by the North Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
pertinent part, the RO declined to reopen a previously denied 
claim for service connection for a low back condition, and 
denied claims for service connection for CTS, right hand and 
arm condition, and hypertension as secondary to service 
connected left knee disability.  The Board reopened the claim 
for service connection for back disability in a March 2001 
decision, and remanded all the claims for further 
development.  The RO has completed the development requested 
by the Board and, following continued denials of the claims, 
has returned the case to the Board for further appellate 
review.

The Board notes that, in the March 2001 decision, the Board 
referred to the RO potential claims for an increased rating 
for left knee disability, and entitlement to a total 
disability rating based on individual unemployability due to 
service connected disability (TDIU).  The RO has not 
addressed these issues, and they are again referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran manifests additional impairment of the lumbar 
spine due to his service connected left knee disability.


CONCLUSION OF LAW

Lumbar spine disability is secondary to service connected 
left knee disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he manifests additional impairment of 
the lumbar spine as proximately due to, or caused by, his 
service connected left knee disability.  Briefly summarized, 
the veteran has a long-standing history of left knee pain 
with instability.  He was medically discharged from service 
due to diagnoses of left retropatellar pain syndrome, 
iliotibial band tendonitis, and jumper's knee.  Post-service, 
he was given additional diagnoses of chronic strain of the 
left medial collateral ligaments and Osgood-Shlatter's 
disease.  Symptoms of decreased range of motion, give-way and 
right calf atrophy were noted as early as 1988.  

In January 1994, the veteran underwent an arthroscopy of the 
left knee which revealed grade 2 chondromalacia of the medial 
femoral condyle, a small fracture line through his medial-
femoral condyle running medial to lateral, and grade 3 
chondromalacia on the medial facet of the patella.  A VA 
examination in April 1994 noted his inability to run or 
squat, or stand for prolonged periods of time, and an 
abnormal gait with a limp when weight bearing on the left 
knee was observed.  His VA clinical records first reflect a 
consultation for low back pain (LBP) with bilateral radicular 
pain in July 1994.

A July 1994 medical statement from J.L. Vander Schilden, 
M.D., an Associate Professor and Head of the Sport Medicine 
Section at the University of Arkansas for Medical Sciences, 
reads as follows:

"[The veteran] has significant bilateral 
patellofemoral syndrome.  This is causing him 
to have chronic pain in both knees.  He also 
has trouble with low back pain.

Due to the chronic nature of his injuries, he 
should be delegated a bench/desk type 
occupation.  An alternative would be 
delegating him to a "light" duty position."

In August 1994, a bone-imaging scan conducted by VA was 
determined to be a negative study for the thoracolumbar spine 
and knees.  At that time, he was given the following 
assessments:

"#1 chronic knee pain and #2 LBP 2nd to #1."

Thereafter, private and VA clinical records reflect continued 
treatment for chronic low back pain with complaint of left 
leg radicular pain.  His impressions included back strain and 
left sacroilitis, and there was some question as to whether 
he demonstrated scoliosis and developmental stenosis of the 
lumbar spine.  

In October 1995, the veteran was afforded VA examination with 
benefit of review of his claims folder.  At that time, he 
reported an in-service back injury due to a repelling 
exercise during basic training.  Following examination and 
review of the claims folder, the VA orthopedic examiner 
offered the following opinion in this case:

The patient has early degenerative changes, 
therefore, in the patellofemoral joint, which 
would give him minimal difficulty.  There is 
no pathology that I can detect in either 
ankle.  The patient does have some suggestion 
of a lumbosacral sprain; but this has nothing 
to do with his injury that he sustained in the 
service which was some 10 years previous.  
There is no evidence of nerve root pressure of 
the back, and it would be a lumbosacral sprain 
probably due to a degenerative lumbar disk, 
which he has sprained.  

Subsequent VA clinical records document a deterioration in 
the condition of the veteran's left knee condition, described 
as "severe" in September 1996, which required his use of 
crutches, a knee brace and an immobilizer.  He underwent 
another arthroscopy with a Fulkerson osteotomy in August 1997 
due to diagnoses of patellar malalignment and severe 
chondromalacia patella.  He was discharged with a wheelchair, 
and given crutches.

VA joints examination in June 1998 resulted in diagnoses of 
chronic strain/pain of the right knee secondary to abnormal 
gait of the left knee, and degenerative disc disease of the 
lumbar spine with bulging disc at L5-S1.  A spine examination 
that same month, which included review of the claims folder, 
resulted in a diagnosis of "chronic lower back pain, 
secondary to abnormal gait."  A computerized tomography (CT) 
scan of the lumbar spine, also in June 1998, demonstrated 
non-specific disc bulge at L5-S1 and lower thoracic 
scoliosis.

In March 2001, the Board remanded this case to the RO to 
obtain medical opinion as to whether the veteran's current 
back manifestations were related to his service connected 
left knee disability.  The requested examination was 
conducted in September 2001 by a physician's assistant (PA), 
and not signed by a medical doctor.  The PA rendered 
diagnoses of mild disc bulge of L5-S1 and lumbar strain, and 
offered the following opinion:

"It is my medical opinion that [the 
veteran's] back pain is not secondary to his 
left knee injury but this is more likely than 
not related to his back injury."

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1131 (West 
2002).  The claimant bears the burden to present and support 
a claim of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury under 38 C.F.R. 
§ 3.310(a).  The Court of Appeals for Veterans Claims has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

38 C.F.R. § 3.129(a) (2002).

The medical evidence of record shows that the veteran was 
first treated for low back pain many years following his 
discharge from service.  The record is questionable as to 
whether there was a specific injury to the lumbar spine 
region, but the veteran's long-standing history of left knee 
disability with give-way and abnormal gait is amply 
documented.  There is competent medical evidence of record 
supporting his secondary service connection claim in the form 
of a treating VA physician notation, dated August 1984, of 
low back pain secondary to left knee disability. There is 
also competent VA medical opinion, based upon examination of 
the veteran and review of the claims folder in June 1998, of 
"chronic lower back pain, secondary to abnormal gait."  

The only evidence of record specifically negating a causal 
relationship between any current manifestation of back 
disability and service connected knee disability consists of 
the September 2001 VA examination report conducted by a 
physician's assistant.  The Board assigns relatively little 
weight to the probative value of this "opinion" when 
compared to the medical doctor opinions of record which are 
rendered by individuals with significantly greater 
specialized training and certification in the field of 
medicine.  The Board also notes that "pain" alone is 
sufficient to constitute "any additional impairment of 
earning capacity" under the definition provided in Allen.  
The Board, therefore, resolves any reasonable doubt in favor 
of the veteran by finding that the veteran manifests 
additional impairment of the lumbar spine due to his service 
connected left knee disability.  38 U.S.C.A. § 5107(b) 
(2002).  Service connection for lumbar spine disability on a 
secondary basis, therefore, is granted.  38 C.F.R. § 3.310(a) 
(2002).

ORDER

Service connection for lumbar spine disability is granted.


REMAND

The veteran contends that his diagnosed hypertension is 
proximately due to, or caused by, his service connected left 
knee disability.  He has a long-standing history of left knee 
pain, described as severe by VA physicians, that has been 
treated with numerous medications over the years, to include 
Amitryptiline, Ibuprofen, Acetaminophen with Codeine, 
Oxycodone with Acetaminophen, Cyclobenzaprine, etc.  Elevated 
blood pressure readings were first noted in September 1996, 
and a practicing clinician (PC) in June 1997 provided an 
assessment of "?BP - ? Pain related."  Additional 
practicing clinician notes include an January 1998 assessment 
of "BP OK suspect Sx 2° to meds - will ?T3 to percocet."  
In May 1998, the veteran's hypertension was being treated by 
"continue[d] pain control + lisinopril + HCTZ."  In 
December 1998, he was given an assessment of "HTN not 
controlled: control pain!"

The veteran was afforded VA examination in September 2001 in 
order to obtain opinion as to whether his hypertension was 
related to his left knee disability or treatment therefor.  
The examination was performed by a physician's assistant, and 
did not directly address the question of whether the 
veteran's long-standing knee pain and/or medications 
prescribed for his service connected disability caused or 
aggravated his hypertensive disability.  The Board finds that 
the September 2001 examination report is inadequate for 
rating purposes, and instructs the RO to obtain an 
examination report prepared by a qualified medical doctor.  

The veteran also contends that he manifests disability of the 
right arm and hand, to include carpal tunnel syndrome, as 
proximately due to, or caused by, his service connected left 
knee disability.  His VA clinic records first note his 
complaint of CTS and right wrist pain in February 1999 
following a hyperextension injury to the right wrist 
resulting from a fall.  At that time, the veteran attributed 
the fall as being caused by give-way of his service connected 
left knee disability, and he was given an assessment of 
"ulnar nerve insult (?)"  A May 1999 clinic record noted 
the possibility of a torn rotator cuff of the right arm while 
on VA prescribed crutches for his service connected left knee 
disability.  At that time, the veteran was instructed on the 
proper use of his crutches.  

The September 2001 joints examination report did not address 
the possibility that the February 1999 falling injury caused 
by service connected left knee disability resulted in injury 
to the right upper extremity nor whether the veteran's use of 
a crutch for his service connected left knee disability 
caused or aggravated a right upper extremity disability.  The 
Board finds that the September 2001 examination report is 
also inadequate for rating purposes on these issues, and 
instructs the RO to obtain an examination report prepared by 
a qualified medical doctor.

On remand, the RO should contact the veteran to obtain his 
current records of treatment, both VA and non-VA, for his 
claimed hypertension, CTS, right hand and right arm 
disabilities.  In so doing, the RO should specifically 
request the veteran to provide authorization for his complete 
treatment records from Sparks Regional Medical Center since 
February 1999.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the veteran's VA 
clinic records since July 1999.  

2.  The RO should also obtain the names 
and addresses of all private medical care 
providers who treated the veteran for his 
claimed hypertension, CTS, right hand and 
right arm disabilities, to include 
authorization to obtain his complete 
treatment records from Sparks Regional 
Medical Center since February 1999

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

4.  Upon completion of the above, the RO 
should schedule the veteran for VA 
examinations with appropriate medical 
doctors to determine the nature and 
etiology of his claimed right hand, right 
arm, carpal tunnel syndrome and 
hypertension disabilities.  The veteran's 
complete claims folder must be made 
available to the examiners.  The 
examiners should provide opinions as to: 
(1) whether the veteran has a right hand 
disability and, if so, whether it is at 
least as likely as not that such 
disability was caused or aggravated by a 
falling injury due to service connected 
left knee disability in February 1999 
and/or to his use of crutches for his 
service connected left knee disability; 
(2) whether the veteran has a right arm 
disability and, if so, whether it is at 
least as likely as not that such 
disability was caused or aggravated by a 
falling injury due to service connected 
left knee disability in February 1999 
and/or to his use of crutches for his 
service connected left knee disability; 
(3) whether the veteran has carpal tunnel 
syndrome and, if so, whether it is at 
least as likely as not that such 
disability was caused or aggravated by a 
falling injury due to service connected 
left knee disability in February 1999 
and/or to his use of crutches for his 
service connected left knee disability; 
and (4) whether the veteran's diagnosed 
hypertension is at least as likely as not 
related to his service connected left 
knee disability (to include his symptom 
of pain) and/or medications prescribed 
for treatment of service connected left 
knee disability.  The examiners should 
note review of the claims folder in the 
examination report, and provide reasons 
and bases for each opinion.

5.  Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional adequate medical opinion, and no 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



